DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Casey Huffmire on 6/8/2022.

The application has been amended as follows: 
Specification
The following title is suggested: INFORMATION PROCESSING APPARATUS, METHOD, AND A NON-TRANSITORY COMPUTER-READABLE STORAGE MEDIUM FOR EXECUTING SEARCH PROCESSING.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of independent claims 1, 12, and 23 is the inclusion of limitation(s) “acquiring an estimation result based on the estimation processing from the platform; executing search processing using information included in the acquired estimation result; and providing information using a result of the search processing, wherein usage of an estimation result of the estimation processing by the application is permitted by the user, and wherein, in the platform, so that the estimation result can be provided to applications installed in the information processing apparatus, the estimation result has been recorded based on the estimation processing that has been executed by using, as input data, data included in operation history information of the user”, which is not found in the cited prior art.  The closest possible prior art in this case is White et al (US 2013/0246383 A1), which teaches using cursor activity with respect to search result pages to enhance search engine operation. Data associated with the cursor activity may be translated into cursor events representing user interactions with a search result page. Based on the cursor events, user behavior indicia may be identified via a user intent prediction model corresponding to various search result page related user actions. The user behavior indicia and/or the user intent prediction model may be used to produce search result pages for current search queries from the user.
Claims 2-11, 13-22, 24, and 25 depend from claims 1 and 12 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161